Smith, J.
(dissenting): I find myself unable to agree with the second paragraph of the syllabus of this case and the corresponding part of the opinion. Article 2, section 16, of the constitution provides as follows:
“No bill shall contain more than one subject, which shall be clearly expressed in its title, and no law shall be revived or amended, unless the new act contain the entire act revived or the section or sections amended, and the section or sections so amended shall be repealed.”
The title to this act, being chapter 222 of the Laws of 1939, reads as follows:
“An Act relating to livestock, creating the state brand board and brand commissioner, providing for the recording of livestock brands and prescribing penalties for violations, and repealing sections 47-401 to 47-413, both sections inclusive, of the General Statutes of 1935.”
This act was a new departure in lawmaking for Kansas in that it gave a newly created state board general jurisdiction over branding; provided for the state-wide registration of brands; for the keeping of records by the state brand commissioner; and for the state branding board making rules and regulations.
Section 7 makes it unlawful to use any brand that had not been duly recorded and provided a punishment therefor.
The first part of section 8 makes it unlawful to brand or cause to be branded with his brand or any brand not the recorded brand of the owner any livestock being the property of another.
So much of section 8 and all of section 7 seem to me to be fairly included within the general title creating a branding board and providing for the recording of brands, that is, these penalties are for violations one might expect to find in the statute after reading the title. However, the last provision of section 8 makes it a felony to efface, deface or obliterate any brands upon any livestock. Under the construction that we have given that proviso, in this opinion dealing with the first paragraph-of the syllabus, that section makes it a crime for one to obliterate a brand on his own livestock.
In consideration of such a question we should look to the reason for the constitutional provision. That was undoubtedly to prevent the enactment of statutes which would cover such a wide range of subjects that some members of the legislature would vote for a bill *511which contained a provision he did not care about seeing enacted into law, or in which he had no interest, just because he was anxious to see enacted some other provision on an unrelated subject in the same bill. We are all familiar with the bad results had in the enactments of the national congress just because there is no such provision in the federal constitution. The enactment of a statute making it a felony for one to deface the brand on his own cattle is such a new field for legislation and so foreign to the other provisions of this statute that I prefer to hold that reference to such a provision should be included in the title to the act.
I do not think the title of the act, which, as I have pointed out, refers to livestock, creating a branding board, authorizing the recording of brands and fixing penalties is broad enough to cover the provision which creates such a crime. Hence, I think the title does not clearly express that much of this act and so much of it is unconstitutional.
Wedell and Hoch, JJ., join in the foregoing dissenting opinion.